PER CURIAM.
The final judgment of dismissal entered in the tax court on July 5, 1983 is affirmed essentially for the reasons expressed by Lawrence L. Lasser, J.T.C., in his opinion dated July 5, 1983 and published at 5 N.J.Tax 446 (1983).
We reject the argument that the tax is unconstitutional because it would subject appellant to double taxation if Maryland were to adopt a statute containing the language of N.J.S.A. 54:10A-6. That section of the New Jersey Corporation Business Tax Act provides an allocation formula “[i]n the case of a taxpayer which maintains a regular place of business outside this State____” Appellant contends that it would not be entitled to an offset in Maryland for its net worth allocable under that section to its New Jersey business because it does not maintain a regular place of business in New Jersey. Assuming what Maryland might do is relevant to this case, one may also speculate that Maryland might adopt a section comparable to N.J.S.A. 54:10A-8 which permits the commissioner to make additional allocations to avoid double taxation.
Affirmed.